Citation Nr: 0627584	
Decision Date: 08/31/06    Archive Date: 09/06/06

DOCKET NO.  05-12 126	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Chicago, Illinois


THE ISSUE

Entitlement to an effective date prior to February 15, 1996 
for the grant of a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel




INTRODUCTION

The veteran had active service from January 1951 to January 
1953.

This matter before the Board of Veterans Appeals (Board) from 
a December 2002 rating action that granted a TDIU effective 
February 15, 1996.  In March 2003, the veteran filed a Notice 
of Disagreement with the effective date of the award, 
claiming an earlier effective date (EED).

In December 2004, the Board remanded this matter to the RO 
for due process development.

In August 2006, the undersigned Veterans Law Judge granted 
the July 2006 motion of the veteran's representative to have 
this appeal advanced on the Board's docket, pursuant to 38 
U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 20.900(c) (2005).

For the reason expressed below, this matter is again being 
remanded to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the appellant when further 
action, on his part, is required.


REMAND

A remand by the Board confers upon the veteran, as a matter 
of law, the right to compliance with the remand instructions, 
and imposes upon the VA a concomitant duty to ensure 
compliance with the terms of the remand.  See Stegall v. 
West, 11 Vet. App. 268, 271 (1998).  

In December 2004, the Board remanded this matter to the RO 
for due process development, to include issuance of a 
Statement of the Case (SOC) pursuant to Manlincon v. West, 12 
Vet. App. 238 (1999), and to give the veteran an opportunity 
to perfect his appeal pursuant to 38 U.S.C.A. § 7105 (West 
2002) and 38 C.F.R.    §§ 20.200, 20.201, 20.101 (2005).  
However, appellate review discloses that the RO failed to 
issue the SOC, and in written argument dated in July 2006, 
the veteran's representative noted that the RO had failed to 
comply with the Board's remand order.  Hence, Stegall 
requires another remand of this matter to the RO for full 
compliance with the Board's December 2004 remand.  

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should furnish the veteran and 
his representative a SOC, along with VA 
Form 9 (Appeal to the Board of Veterans' 
Appeals) and afford them the opportunity 
to file a Substantive Appeal on the issue 
of an EED for the grant of a TDIU.

2.  The veteran and his representative 
are hereby reminded that, to obtain 
appellate jurisdiction over the EED 
issue, which is not currently in 
appellate status, a timely appeal must be 
perfected within 60 days of the issuance 
of the SOC.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefit requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate timeframe.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 
Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the U.S. Court of Appeals for Veterans Claims (Court) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2005).


